Order entered December 21, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01299-CR

                            JEREMY LEONARD MAYS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F06-71504-H

                                             ORDER
         On November 30, 2015, this Court ordered court reporter Crystal Jones to file, within

fifteen days, the reporter’s record, including all exhibits, of the November 9, 2015 hearing

conducted regarding the notice of appeal. To date, Ms. Jones has not filed the record .

         It appears a reporter’s record was rejected on December 1, 2015 with directions to correct

the record because the exhibits were not bookmarked. It is not clear whether the record that was

rejected was the record of the November 9, 2015 hearing or the complete reporter’s record for

the trial.

         Accordingly, we ORDER Crystal Jones, official court reporter of the Criminal District

Court, to file, by JANUARY 4, 2016 the reporter’s record, including all exhibits, of the

November 9, 2015 hearing conducted regarding the notice of appeal.
       We further ORDER Ms. Jones to file the reporter’s record, including all exhibits, of the

jury trial by FEBRUARY 1, 2016.

       We DIRECT the Clerk to send copies of this order to Crystal Jones, official court

reporter, Criminal District Court, and to counsel for all parties.

                                                       /s/     ADA BROWN
                                                               JUSTICE